
	

113 HR 1838 IH: Enhanced Access to Medicaid Services Act of 2013
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1838
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mr. Stivers (for
			 himself and Mr. Moran) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to apply
		  the Medicaid primary care payment rate to additional physician providers of
		  primary care services.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Access to Medicaid Services
			 Act of 2013.
		2.Primary care
			 payment rate for additional physician providers of primary care
			 services
			(a)In
			 generalSection 1902(a)(13)(C) of the Social Security Act (42
			 U.S.C. 1396a(a)(13)(C)) is amended by striking or pediatric and
			 inserting neurology, psychiatry, obstetrics and gynecology, or
			 pediatric.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of enactment of this Act and shall apply to medical assistance for
			 primary care services provided on or after that date.
			
